Exhibit 10.1












AMENDED AND RESTATED 1997 STOCK INCENTIVE PLAN









--------------------------------------------------------------------------------





Heska Corporation
1997 Stock Incentive Plan
Most Recently Amended and Restated effective March 28, 2016
Table of Contents


ARTICLE 1. INTRODUCTION
4


 
 
 
ARTICLE 2. ADMINISTRATION
4


2.1
Committee Composition
4


2.2
Committee Responsibilities
5


 
 
 
ARTICLE 3. SHARES AVAILABLE FOR GRANTS
5


3.1
Basic Limitation
5


3.2
Additional Shares
5


 
 
 
ARTICLE 4. ELIGIBILITY
5


4.1
Nonstatutory Stock Options and Restricted Shares
5


4.2
Incentive Stock Options
6


 
 
 
ARTICLE 5. OPTIONS
6


5.1
Stock Option Agreement
6


5.2
Number of Shares
6


5.3
Exercise Price
6


5.4
Exercisability and Term
6


5.5
Effect of Change in Control
6


5.6
Modification or Assumption of Options
7


5.7
Buyout Provisions
7


 
 
 
ARTICLE 6. PAYMENT FOR OPTION SHARES
7


6.1
General Rule
7


6.2
Surrender of Stock
7


6.3
Exercise/Sale
7


6.4
[Reserved]
7


6.5
[Reserved]
7


6.6
Other Forms of Payment
8


 
 
 
ARTICLE 7. CLAWBACK
8


 
 
 
ARTICLE 8. RESTRICTED SHARES
8


8.1
Time, Amount and Form of Awards
8


8.2
Payment for Awards
8


8.3
Vesting Conditions
8


8.4
Voting and Dividend Rights
9


8.5
Section 162(m) Performance Restrictions
9


8.6
Minimum Vesting Requirement
11


 
 




--------------------------------------------------------------------------------



ARTICLE 9. PROTECTION AGAINST DILUTION
11


9.1
Adjustments
11


9.2
Dissolution or Liquidation
12


9.3
Reorganizations
12


 
 
 
ARTICLE 10. AWARDS UNTER OTHER PLANS
12


 
 
 
ARTICLE 11. LIMITATION ON RIGHTS
12


11.1
Retention Rights
12


11.2
Stockholders' Rights
12


11.3
Regulatory Requirements
13


 
 
 
ARTICLE 12. WITHHOLDING TAXES; PARACHUTE PAYMENTS
13


12.1
General
13


12.2
Section 280G
13


 
 
 
ARTICLE 13. FUTURE OF THE PLAN
14


13.1
Term of the Plan
14


13.2
Performance Awards
14


 
 
 
ARTICLE 14. DEFINITIONS
14


 
 
 
ARTICLE 15. EXECUTION
16








--------------------------------------------------------------------------------






HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
Most Recently Amended and Restated Effective March 28, 2016
ARTICLE 1.
INTRODUCTION


The Plan was originally adopted by the Board effective March 15, 1997, and was
subsequently amended and/or restated as of March 6, 2007, May 5, 2009, February
22, 2012, March 25, 2014, and May 6, 2014. The number of Common Shares available
for issuance and subject to Awards under the Plan was adjusted in connection
with completion of the Company's 1-for-10 Reverse Stock Split on December 30,
2010. Effective March 28, 2016, the Board hereby adopts this amended and
restated plan subject to stockholder approval. If stockholder approval is not
obtained within 12 months, this amended and restated plan will be of no further
effect and the form of the Plan as of May 6, 2014 will be effective in
accordance with its terms.
The purpose of the Plan is to promote the long-term success of the Company and
the creation of stockholder value by (a) encouraging Employees, Outside
Directors and Consultants to focus on critical long-range objectives, (b)
encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership. The Plan seeks to achieve this purpose by providing for Awards
in the form of Restricted Shares or Options (which may constitute incentive
stock options or nonstatutory stock options).
The Plan shall be governed by, and construed in accordance with, the laws of the
State of Colorado (except its choice-of-law provisions).
ARTICLE 2.
ADMINISTRATION.


2.1
COMMITTEE COMPOSITION. The Plan shall be administered by the Committee. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, the composition of the Committee
shall satisfy:



(a)
Such requirements as the Securities and Exchange Commission may establish for
administrators acting under plans intended to qualify for exemption under Rule
16b-3 (or its successor) under the Exchange Act; and



(b)
Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under section
162(m)(4)(C) of the Code.



The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not satisfy the
foregoing requirements, who may administer the Plan with respect to Employees
and Consultants who are not considered officers or directors of the Company
under section 16 of the Exchange Act, may grant Awards under the Plan to such
Employees and Consultants and may determine all terms of such Awards.


-4-

--------------------------------------------------------------------------------





2.2
COMMITTEE RESPONSIBILITIES. The Committee shall (a) select the Employees,
Outside Directors and Consultants who are to receive Awards under the Plan, (b)
determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) interpret the Plan and (d) make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan. The Committee
may amend or modify any outstanding Awards in any manner to the extent the
Committee would have had the authority under the Plan initially to make such
Awards as so amended or modified. The Committee's determinations under the Plan
shall be final and binding on all persons.



ARTICLE 3.
SHARES AVAILABLE FOR GRANTS.


3.1
BASIC LIMITATION. Common Shares issued pursuant to the Plan may be authorized
but unissued shares or treasury shares, or shares reacquired by the Company in
any manner. The number of shares stated in this Section 3.1 as available for the
grant of Awards is subject to adjustment in accordance with Article 9. As of
March 27, 2016, the aggregate number of Common Shares cumulatively authorized by
the Company's stockholders for issuance as Options and Restricted Shares under
the Plan was 2,135,130. Of that total, as of March 27, 2016, Previously Issued
Awards have been issued covering 2,103,899 Common Shares, leaving 31,231 Common
Shares for the issuance of Options and Restricted Shares. Common Shares
underlying Previously Issued Awards as of March 27, 2016 consisted of 316,666
Restricted Shares which were not subject to further vesting conditions, 370,625
Common Shares issued pursuant to the exercise of ISOs, 480,517 Common Shares
issued pursuant to the exercise of NQOs, 117,677 Restricted Shares subject to
further vesting conditions, 572,234 Common Shares underlying outstanding ISOs
and 246,180 Common Shares underlying outstanding NQOs. With this amendment and
restatement of the Plan, the Company's Board and stockholders have approved an
increase of 500,000 in the aggregate number of Common Shares available for
Awards under the Plan, to a new total of 2,635,130. Assuming no
Unexercised/Unvested Awards outstanding as of March 27, 2016 are exercised, if
applicable, or vest, the total number of Common Shares that may be granted
underlying ISOs is 1,467,322. Assuming all Unexercised/Unvested Awards
outstanding as of March 27, 2016 vest and are exercised, if applicable, the
total number Common Shares that may be granted underlying ISOs is 531,231.



3.2
ADDITIONAL SHARES. Any shares of Common Stock subject to an Award that is
canceled, forfeited or expires prior to exercise or realization, either in full
or in part, shall again become available for issuance under the Plan as ISOs or
any type of Award. Notwithstanding anything to the contrary contained herein:
shares subject to an Award under the Plan shall not again be made available for
issuance or delivery under the Plan if such shares are (a) shares tendered in
payment of an Option, or (b) shares delivered or withheld by the Company to
satisfy any tax withholding obligation.



ARTICLE 4.
ELIGIBILITY.


4.1
NONSTATUTORY STOCK OPTIONS AND RESTRICTED SHARES. Only Employees, Outside
Directors and Consultants shall be eligible for the grant of NQOs and Restricted
Shares.





-5-

--------------------------------------------------------------------------------





4.2
INCENTIVE STOCK OPTIONS. Only Employees who are common-law employees of the
Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs. In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the
requirements set forth in section 422(c)(6) of the Code are satisfied.



ARTICLE 5.
OPTIONS.


5.1
STOCK OPTION AGREEMENT. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or an NQO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a cash payment or in
consideration of a reduction in the Optionee's other compensation.



5.2
NUMBER OF SHARES. Each Stock Option Agreement shall specify the number of Common
Shares subject to the Option and shall provide for the adjustment of such number
in accordance with Article 9. Options granted to any Optionee in a single fiscal
year of the Company shall not cover more than 50,000 Common Shares, except that
Options granted to a new Employee in the fiscal year of the Company in which his
or her service as an Employee first commences shall not cover more than 100,000
Common Shares. The limitations set forth in the preceding sentence shall be
subject to adjustment in accordance with Article 9.



5.3
EXERCISE PRICE. Each Stock Option Agreement shall specify the Exercise Price;
provided that the Exercise Price under an ISO shall in no event be less than
100% of the Fair Market Value of a Common Share on the date of grant and the
Exercise Price under an NQO shall in no event be less than 85% of the Fair
Market Value of a Common Share on the date of grant. In the case of an NQO, a
Stock Option Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the NQO is outstanding.



5.4
EXERCISABILITY AND TERM. Each Stock Option Agreement shall specify the date when
all or any installment of the Option is to become exercisable. The Stock Option
Agreement shall also specify the term of the Option; provided that the term of
an ISO shall in no event exceed 10 years from the date of grant. A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee's death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee's service. NQOs may also be awarded in combination with Restricted
Shares, and such an Award may provide that the NQOs will not be exercisable
unless the related Restricted Shares are forfeited.



5.5
EFFECT OF CHANGE IN CONTROL. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Common Shares subject to such Option in the event that a
Change in Control occurs with respect to the Company, provided, however, that in
the case of an ISO, the acceleration of exercisability shall not occur without
the Optionee's written consent.





-6-

--------------------------------------------------------------------------------





5.6
MODIFICATION OR ASSUMPTION OF OPTIONS.. The Committee may modify, extend or
assume outstanding options or may accept the cancellation of outstanding options
(whether granted by the Company or by another issuer) in return for the grant of
new options for the same or a different number of shares and at the same or a
different exercise price. The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, alter or impair his or her
rights or obligations under such Option (except that the Committee has the
authority to amend any outstanding Option without the Optionee's consent if the
Committee deems it necessary or advisable to comply with Code Section 409A). In
addition, to the extent the Committee's modification of the purchase price or
the exercise price of any outstanding Award effects a repricing, shareholder
approval shall be required before the repricing is effective.



5.7
BUYOUT PROVISIONS. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or (b)
authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.



ARTICLE 6.
PAYMENT FOR OPTION SHARES.


6.1
GENERAL RULE. The entire Exercise Price of Common Shares issued upon exercise of
Options shall be payable in cash or cash equivalents at the time when such
Common Shares are purchased, except as follows:



(a)
In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Article 6.



(b)
In the case of an NQO, the Committee may at any time accept payment in any
form(s) described in this Article 6.



6.2
SURRENDER OF STOCK. To the extent that this Section 6.2 is applicable, all or
any part of the Exercise Price may be paid by surrendering Common Shares that
are already owned by the Optionee. Such Common Shares shall be valued at their
Fair Market Value on the date when the new Common Shares are purchased under the
Plan. The Optionee shall not surrender Common Shares in payment of the Exercise
Price if such action could cause the Company to recognize additional
compensation expense with respect to the Option for financial reporting purposes
under GAAP accounting at the time of such proposed surrender.



6.3
EXERCISE/SALE. To the extent that this Section 6.3 is applicable, all or any
part of the Exercise Price may be paid by delivering (on a form prescribed by
the Company) an irrevocable direction to a securities broker approved by the
Company to sell all or part of the Common Shares being purchased under the Plan
and to deliver all or part of the sales proceeds to the Company.



6.4    [RESERVED]


6.5    [RESERVED]




-7-

--------------------------------------------------------------------------------





6.6
OTHER FORMS OF PAYMENT. To the extent that this Section 6.6 is applicable, all
or any part of the Exercise Price may be paid in any other form that is
consistent with applicable laws, regulations and rules.



ARTICLE 7.
CLAWBACK.


Notwithstanding any other provisions in this Plan to the contrary, any Award
received by a Subject Participant, and/or any Common Share issued upon exercise
of any Award received by a Subject Participant hereunder, and/or any amount
received with respect to any sale of any such Award or Common Share, will be
subject to potential cancellation, recoupment, rescission, payback or other
action to the extent required pursuant to applicable law, government regulation
or national securities exchange listing requirement (or any clawback policy
adopted by the Company pursuant to any such law, government regulation or
national securities exchange listing requirement). Each Subject Participant
agrees and consents to the Company's application, implementation and enforcement
of any policy established by the Company that may apply to the Subject
Participant and any provision of applicable law, government regulation or
national securities exchange listing requirement relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are necessary to effectuate any such policy (as
applicable to the Subject Participant) or applicable law, government regulation
or national securities exchange listing requirement without further consent or
action being required by the Subject Participant.
ARTICLE 8.
RESTRICTED SHARES.


8.1
TIME, AMOUNT AND FORM OF AWARDS. Awards under the Plan may be granted in the
form of Restricted Shares. Restricted Shares may also be awarded in combination
with NQOs, and such an Award may provide that the Restricted Shares will be
forfeited in the event that the related NQOs are exercised. The maximum
aggregate number of Common Shares that may be granted in the form of Restricted
Shares in any one calendar year to any one Participant is 45,000, except a new
Employee may receive a grant of up to 75,000 Restricted Shares in the fiscal
year of the Company in which his or her service with the Company begins.



8.2
PAYMENT OF AWARDS. To the extent that an Award is granted in the form of newly
issued Restricted Shares, the Award recipient, as a condition to the grant of
such Award, shall be required to pay the Company in cash, cash equivalents or
any other form of legal consideration acceptable to the Company, including but
not limited to future services, an amount equal to the par value of such
Restricted Shares. To the extent that an Award is granted in the form of
Restricted Shares from the Company's treasury, no cash consideration shall be
required of the Award recipients.



8.3
VESTING CONDITIONS. Each Award of Restricted Shares shall be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Stock Award Agreement. A Stock Award Agreement may
provide for accelerated vesting in the event of the Participant's death,
disability or retirement or other events. Notwithstanding any other provision of
the Plan to the contrary, the Committee may determine, at the time of granting
Restricted Shares or thereafter, that all or part of such Restricted Shares
shall become vested in the event that a Change in Control occurs with respect to
the Company.





-8-

--------------------------------------------------------------------------------





8.4
VOTING AND DIVIDEND RIGHTS. Unless otherwise provided in the Stock Award
Agreement, the holder of Restricted Shares awarded under the Plan shall have the
same voting, dividend and other rights as the Company's other stockholders.
Without limitation, a Stock Award Agreement may require that the holders of
Restricted Shares invest any cash dividends received in additional Restricted
Shares (in which case such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid), or may defer payment of any dividends until vesting of the
Award.



8.5
SECTION 162(M) PERFORMANCE RESTRICTIONS



(a)
In General. For purposes of qualifying grants of Restricted Shares as
"performance-based compensation" under Code Section 162(m), the Committee, in
its discretion, may make Restricted Shares subject to vesting based on the
achievement of performance goals, in which case the Committee will specify in
writing, by resolution or otherwise, the Participants eligible to receive such
an Award (which may be expressed in terms of a class of individuals) and the
performance goals applicable to such Awards within 90 days after the
commencement of the period to which the performance goals relate, or such
earlier time as required to comply with Section 162(m) of the Code. No such
Award shall be payable unless the Committee certifies in writing, by resolution
or otherwise, that the performance goals applicable to the Award were satisfied.
In no case may the Committee increase the value of an Award granted under this
Section 8.5 above the maximum value determined under the performance formula by
the attainment of the applicable performance goals, but the Committee retains
the discretion to reduce the value below such maximum.



(b)
Performance Goals. Unless and until the Committee proposes for stockholder vote
and the stockholders approve a change in the general performance measures
applicable to Awards, the performance goals upon which the payment or vesting of
an Award that is intended to qualify as performance based compensation are
limited to the following Performance Measures:



(1)
operating income or operating profit (including but not limited to operating
income and any affiliated growth measure);



(2)
net earnings or net income (before or after taxes, including but not limited to
deferred taxes, and any affiliated growth measure);



(3)
basic or diluted earnings per share (before or after taxes, including but not
limited to deferred taxes, and any affiliated growth measure);



(4)
revenues (including but not limited to revenue, gross revenue, net revenue, and
any affiliated growth measure);



(5)
gross profit or gross profit growth;



(6)
return on assets, capital, invested capital, equity or sales;



(7)
cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital);





-9-

--------------------------------------------------------------------------------





(8)
earnings before or after taxes, interest, depreciation and/or amortization
(including but not limited to changes in this measure);

(9)
improvements or changes in capital structure (including but not limited to debt
balances or debt issuance);

(10)
budget management;

(11)
productivity targets;

(12)
economic value added or other value added measurements;

(13)
share price (including, but not limited to, growth measures and total
shareholder return);

(14)
expense targets;

(15)
margins (including but not limited to gross or operating margins);

(16)
efficiency measurements (including but not limited to availability measurements,
call wait times, call, meeting, shipping or other volume measurements,
turnaround times and error rates);

(17)
working capital targets (including but not limited to items reported on the
Company's balance sheet and time-based or similar measures such as days
inventory, days receivable and days payable);

(18)
equity or market value measures;

(19)
enterprise or adjusted market value measures;

(20)
safety record;

(21)
completion of business acquisition, divestment or expansion;

(22)
book value or changes in book value (including but not limited to tangible book
value and net asset measures);

(23)
assets or changes in assets;

(24)
cash position or changes in cash position;

(25)
employee retention or recruiting measures;

(26)
milestones related to filings with government entities or related approvals
(including but not limited to filings with the Securities and Exchange
Commission which may require stockholder approval);

(27)
changes in location or the opening or closing of facilities;





-10-

--------------------------------------------------------------------------------





(28)
contract or other development of relationship with identified suppliers,
distributors or other business partners; and

(29)
new product development (including but not limited to third-party collaborations
or contracts, and with milestones that may include but are not limited to
contract execution, proof of concept, regulatory approval, product launch and
targets such as unit volume and revenue following product launch).

Any performance measures may be used to measure the performance of the Company
as a whole and/or any one or more business segments, regional operations,
products and/or Affiliates of the Company or any combination thereof, as the
Committee may deem appropriate, and any performance measures may be used in
comparison to the performance of a group of peer companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate. The
Committee also has the authority to provide in an Award for accelerated vesting
of an Award based on the achievement of performance goals.
The Committee may provide in any Award that any evaluation of attainment of a
performance goal may include or exclude any of the following events that occurs
during the relevant period: (a) asset write downs; (b) litigation judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or regulations affecting reported results; (d) any reorganization
and/or restructuring transactions or programs; (e) extraordinary nonrecurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
management's discussion and analysis of financial condition and results of
operations appearing in the Company's Annual Report on Form 10-K for the
applicable year; and (f) acquisitions or divestitures and associated costs; (g)
any other specific unusual or nonrecurring events, or objectively determinable
category thereof; (h) foreign currency gains and losses; and (i) a change in the
Company's fiscal year.
In the event that applicable tax and/or securities laws change to permit
discretion by the Committee to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that do not qualify as performance based compensation, the
Committee may make such grants without satisfying the requirements of Section
162(m) of the Code.
8.6
MINIMUM VESTING REQUIREMENT. The minimum period for Restricted Shares granted
under the Plan to vest shall be one year.



ARTICLE 9.
PROTECTION AGAINST DILUTION.


9.1
ADJUSTMENTS. In the event of a subdivision of the outstanding Common Shares, a
declaration of a dividend payable in Common Shares, a declaration of a dividend
payable in a form other than Common Shares in an amount that has a material
effect on the price of Common Shares, a combination or consolidation of the
outstanding Common Shares (by reclassification or otherwise) into a lesser
number of Common Shares, a recapitalization, a spin-off or a similar occurrence,
the Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of (a) the number of Options and Restricted Shares
available for future Awards under Article 3, (b) the limitations set forth in
Section 5.2 and Section 8.1, (c) the number of Common Shares covered by each
outstanding Option or (d) the Exercise Price under each outstanding Option.
Except as provided in this Article 9, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.





-11-

--------------------------------------------------------------------------------





9.2
DISSOLUTION OR LIQUIDATION. To the extent not previously exercised, Options
shall terminate immediately prior to the dissolution or liquidation of the
Company.



9.3
REORGANIZATIONS. In the event that the Company is a party to a merger or other
reorganization, outstanding Options and Restricted Shares shall be subject to
the agreement of merger or reorganization. Such agreement may provide, without
limitation, for the continuation of outstanding Awards by the Company (if the
Company is a surviving corporation), for their assumption by the surviving
corporation or its parent or subsidiary, for the substitution by the surviving
corporation or its parent or subsidiary of its own awards for such Awards, for
accelerated vesting and accelerated expiration, or for settlement in cash or
cash equivalents.



ARTICLE 10.
AWARDS UNDER OTHER PLANS.


The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Common Shares issued under this Plan. Such Common Shares
shall be treated for all purposes under the Plan like Restricted Shares and
shall, when issued, reduce the number of Common Shares available under Article
3.
ARTICLE 11.
LIMITATION ON RIGHTS.


11.1
RETENTION RIGHTS. Neither the Plan nor any Award granted under the Plan shall be
deemed to give any individual a right to remain an Employee, Outside Director or
Consultant. The Company and its Parents, Subsidiaries and Affiliates reserve the
right to terminate the service of any Employee, Outside Director or Consultant
at any time, with or without cause, subject to applicable laws, the Company's
certificate of incorporation and bylaws and a written employment agreement (if
any).



11.2
STOCKHOLDERS' RIGHTS. A Participant shall have no dividend rights, voting rights
or other rights as a stockholder with respect to any Common Shares covered by
his or her Award prior to the time when a stock certificate for such Common
Shares is issued or, in the case of an Option, the time when he or she becomes
entitled to receive such Common Shares by filing a notice of exercise and paying
the Exercise Price. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to such time, except as expressly
provided in the Plan.





-12-

--------------------------------------------------------------------------------





11.3
REGULATORY REQUIREMENTS. Any other provision of the Plan notwithstanding, the
obligation of the Company to issue Common Shares under the Plan shall be subject
to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.



ARTICLE 12.
WITHHOLDING TAXES; Parachute payments.


12.1
GENERAL. To the extent provided by the terms of an Award Agreement and subject
to the discretion of the Committee, the Participant may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of Common Stock under an Award by any of the following means (in
addition to the Company's right to withhold from any compensation paid to the
Participant by the Company) or by a combination of such means: (a) tendering a
cash payment; (b) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Participant as a
result of the exercise or acquisition of Common Stock under the Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (c) delivering to the
Company previously owned and unencumbered shares of Common Stock of the Company.
The Company shall not be required to issue any Common Shares or make any cash
payment under the Plan until such obligations are satisfied.



12.2
SECTION 280G. To the extent that any of the payments and benefits provided for
under the Plan or any other agreement or arrangement between the Company or its
Affiliates and a Participant (collectively, the "Payments") (i) constitute a
"parachute payment" within the meaning of Code Section 280G and (ii) but for
this paragraph would be subject to the excise tax imposed by Section 4999 of the
Code, then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
excise tax under Section 4999 of the Code (determined in accordance with the
reduction of payments and benefits paragraph set forth below); whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the
participant's receipt on an after-tax basis, of the greatest amount of benefits
under this Plan, notwithstanding that all or some portion of such benefits may
be taxable under Section 4999 of the Code. Any determination required under this
provision will be made by accountants chosen by the Company, whose determination
shall be conclusive and binding upon the participant and the Company for all
purposes.



Except to the extent, if any, otherwise agreed in writing between a participant
and the Company, reduction of payments and benefits hereunder, if applicable,
will be made by reducing, first, payments or benefits to be paid in cash in the
order in which such payment or benefit would be paid or provided (beginning with
such payment or benefit that would be made last in time and continuing, to the
extent necessary, through to such payment or benefit that would be made first in
time) and, then, reducing any benefit to be provided in-kind hereunder in a
similar order; provided, however, that any reduction or elimination of
accelerated vesting of any equity award will first be accomplished by reducing
or eliminating


-13-

--------------------------------------------------------------------------------





the vesting of such awards that are valued in full for purposes of Section 280G
of the Code, then the reduction or elimination of vesting of other equity
awards.
ARTICLE 13.
FUTURE OF THE PLAN.


13.1
TERM OF THE PLAN. The Plan was initially effective on March 14, 1997. The Board
may, at any time and for any reason, amend, suspend or terminate the Plan
(subject to the approval of the Company's stockholders only to the extent
required by applicable law, regulations or rules). The Committee may issue ISOs
under the Plan until the tenth anniversary of the date of its most recent
amendment or restatement. The Committee may issue any Award other than ISOs at
any time prior to the date, if any, that the Board suspends or terminates the
Plan. No Award may be granted pursuant to the Plan after such date, but Awards
granted before such date may extend beyond that date.



13.2
PERFORMANCE AWARDS. Unless the Company determines to submit the Plan to the
Company's stockholders at the first stockholder meeting that occurs in the fifth
year following the year in which the Plan was last approved by stockholders (or
any earlier meeting designated by the Board), in accordance with the
requirements of Code Section 162(m), and unless such stockholder approval is
obtained, then no further Awards made under Section 8.5 will qualify as
performance-based compensation for purposes of Code Section 162(m).



ARTICLE 14.
DEFINITIONS.


14.1
Affiliate means any entity other than a Subsidiary, if the Company and/or one or
more Subsidiaries own not less than 50% of such entity.

14.2
Award means any award of an Option or a Restricted Share under the Plan.

14.3
Board means the Company's Board of Directors, as constituted from time to time.

14.4
Change in Control shall mean:

(a) The consummation of a merger or consolidation of the Company with or into
another entity of any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation, or other reorganization;
(b) The sale, transfer or other disposition of all or substantially all of the
Company's assets; or
(c) A majority of the members of the Board are replaced during any eighteen
month period by directors whose appointment or election is not endorsed by a
majority of the Board before the date of appointment or election.
14.5
Code means the Internal Revenue Code of 1986, as amended.



14.6
Committee means a committee of the Board, as described in Article 2.





-14-

--------------------------------------------------------------------------------





14.7
Common Share means, as may be applicable, one share of Traditional Common Stock,
par value $0.01 per share, of the Company to the extent any remains outstanding
at the time of determination, or one share of Public Common Stock, par value
$0.01 per share, of the Company, to the extent any remains outstanding at the
time of determination.

14.8
Company means Heska Corporation, a Delaware corporation.

14.9
Consultant means a consultant or adviser who provides bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate as an independent contractor.
Service as a Consultant shall be considered employment for all purposes of the
Plan, except as provided in Section 4.2.

14.10
Employee means a common-law employee of the Company, a Parent, a Subsidiary or
an Affiliate.

14.11
Exchange Act means the Securities Exchange Act of 1934, as amended.

14.12
Exercise Price means the amount for which one Common Share may be purchased upon
exercise of such Option, as specified in the applicable Stock Option Agreement.

14.13
Fair Market Value means, for so long as the Common Stock is listed on any
established stock exchange or a national market system, the value of the Common
Stock as determined by reference to the most recent reported sale price of a
share of Common Stock (or if no sales were reported, the most recent closing
price) as quoted on such exchange or system at the time of determination. In the
absence of an established market for the Common Stock, the Fair Market Value
shall be determined in good faith by the Committee and such determination shall
be conclusive and binding on all persons.

14.14
ISO means an incentive stock option described in section 422(b) of the Code.

14.15
NQO means a stock option not described in sections 422 or 423 of the Code.

14.16
Option means an ISO or NQO granted under the Plan and entitling the holder to
purchase Common Shares.

14.17
Optionee means an individual or estate who holds an Option.

14.18
Outside Director shall mean a member of the Board who is not an Employee.
Service as an Outside Director shall be considered employment for all purposes
of the Plan, except as provided in Section 4.2.

14.19
Parent means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

14.20
Participant means an individual or estate who holds an Award.





-15-

--------------------------------------------------------------------------------





14.21
Plan means this Heska Corporation 1997 Stock Incentive Plan, as amended from
time to time.

14.22
Previously Issued Awards means Restricted Shares which were not subject to
further vesting conditions, Common Shares issued pursuant to the exercise of
ISOs, Common Shares issued pursuant to the exercise of NQOs, Restricted Shares
subject to further vesting conditions, outstanding ISOs and outstanding NQOs.

14.23
Restricted Share means a Common Share awarded under the Plan.

14.24
Stock Award Agreement means the agreement between the Company and the recipient
of a Restricted Share that contains the terms, conditions and restrictions
pertaining to such Restricted Share.

14.25
Stock Option Agreement means the agreement between the Company and an Optionee
that contains the terms, conditions and restrictions pertaining to his or her
Option.

14.26
Subsidiary means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

14.27
Subject Participant means a Participant who is designated by the Board as an
"executive officer" under the Exchange Act.

14.28
Unexercised/Unvested Awards means Restricted Shares subject to further vesting
conditions, as well as outstanding ISOs and outstanding NQOs.

ARTICLE 15.
EXECUTION.


To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to execute this document in the name of the Company.




-16-

--------------------------------------------------------------------------------







 
 
HESKA CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jason A. Napolitano
 
 
Chief Operating Officer, Chief
 
 
Financial Officer, Executive Vice
 
 
President and Secretary
 
 
 
 
 
 





-17-